

Exhibit 10.15


AMENDMENT NO. 7
TO THE
THIRD AMENDED AND RESTATED ADMINISTRATIVE SERVICES AGREEMENT
BETWEEN PACIFIC COAST ENERGY COMPANY LP AND
BREITBURN MANAGEMENT COMPANY LLC


This Amendment No. 7 to the Third Amended and Restated Administrative Services
Agreement, as amended (the “ASA”) by and between Pacific Coast Energy Company
LP, a Delaware limited partnership (“PCEC”), and Breitburn Management Company
LLC, a Delaware limited liability company (“Breitburn Management” and together
with PCEC, the “Parties”), is dated as of January 29, 2016 (this “Amendment”).
Capitalized terms used herein but not otherwise defined are used as defined in
the ASA.


W I T N E S S E T H


WHEREAS, the Parties desire to amend the ASA with respect to certain notice
provisions.


NOW, THEREFORE, for and in consideration of the benefits set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:


I.
AMENDMENT. The first paragraph (and only the first paragraph) of Section 7.1 of
the ASA is hereby deleted in its entirety and replaced with the following
paragraph:



“The initial term of this Agreement shall be from the Effective Date through
December 31, 2016; provided, however, in the event PCEC has not received the
County of Santa Barbara permits required to drill at least 50% of the proposed
total wells for OHREP by December 31, 2015, PCEC may terminate this Agreement
effective as of June 30, 2016 by giving prior written notice to Breitburn
Management of its intention to terminate this Agreement by February 8, 2016.”


II.
MISCELLANEOUS.



A.
Successors and Assigns. This Amendment shall be binding upon, and shall enure to
the benefit of, each of the Parties, and their respective successors and
assigns.



B.
Full Force and Effect. Except to the extent modified hereby, the ASA shall
remain in full force and effect.



C.
Governing Law. This Amendment shall be interpreted in accordance with the laws
of the State of Delaware (without regard to conflict of laws principles), all
rights and remedies being governed by such laws.






--------------------------------------------------------------------------------



D.
Execution in Counterparts. This Amendment may be executed in counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.



[SIGNATURE PAGE FOLLOWS]
IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the day and year first above written.


PACIFIC COAST ENERGY COMPANY LP


By: PCEC (GP) LLC, its general partner




By:    /s/ Randall H. Breitenbach
Randall H. Breitenbach
Chief Executive Officer




BREITBURN MANAGEMENT COMPANY LLC


By: Breitburn Energy Partners LP, its sole member
By: Breitburn GP LLC, its general partner




By:    /s/ Halbert S. Washburn
Halbert S. Washburn
Chief Executive Officer

